Name: Commission Regulation (EEC) No 2485/86 of 4 August 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 86 Official Journal of the European Communities No L 218 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) N ° 2485 / 86 of 4 August 1986 on the supply of various lots of butteroil as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid-down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC ) No 2750 / 75 0 ), and in particular Article 3 ( 1 ), first subparagraph , Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1335 / 86 ( 4 ), and in particular Article 6 ( 7 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Whereas following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 1 060 tonnes of butteroil to be supplied fob , cif or free at destination ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1986 . For the Commission Frans ANDRIESSEN Vice-President V ) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 2 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 218 / 2 6 . 8 . 86Official Journal of the European Communities ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13i Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 WFP Nicaragua fob 300 tonnes to manufacture from intervention butter Irish H 'NICARAGUA 0259301 / CORINTO / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS' before 30 September 1986 25 August 1986 before 15 October 1986 8 September 1986 ( 4 )( 5 )( 6 ) 6 . 8 . 86 Official Journal of the European Communities No L 218 / 3 Description of the lot B 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 WFP Madagascar fob 320 tonnes to manufacture from intervention butter French n 'MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' before 30 September 1986 25 August 1986 before 15 October 1986 8 September 1986 ( 4 ) No L 218 / 4 Official Journal of the European Communities 6 . 8 . 86 Description of the lot C 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 2a . Consignee 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457 / 85 Commission Decision of 6 May 1985 Tanzania Chairman EEC Food Aid Counterpart Fund Committee c / o EEC Delegation , P.O. Box 9514  Dar-es-Salaam Tanzania cif Tanga M. Rahim , Ambassade de la Republique Unie de Tanzanie , 363 Avenue Louise , 1050 Bruxelles Tel .: 640 50 00 , Telex : 63 616 340 tonnes to manufacture from intervention butter United Kingdom n 'BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE UNITED REPUBLIC OF TANZANIA' before 30 September 1986 25 August 1986 before 15 October 1986 8 September 1986 ( 4 ) 6 . 8 . 86 Official Journal of the European Communities No L 218 / 5 Description of the lot D 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC ) No 457 / 85 Commission Decision of 6 May 1985 ICRC Kenya cif Mombasa Mme Loewen , 17 , avenue de la Paix , CH-1211 Geneve 100 tonnes to manufacture from intervention butter United Kingdom 2,5 kg 'SUD 0002 / BUTTEROIL' before 30 September 1986 25 August 1986 before 15 October 1986 8 September 1986 ( 4 ) No L 218 / 6 Official Journal of the European Communities 6 . 8 . 86 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary as soon as possible in order to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . ( 6 ) The successful tenderer shall forward a health certificate to the recipient's representative at the time of delivery . ( 7 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.